13-1975-cv
Riddle v. Citigroup


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 15th
day of April, two thousand fourteen.

PRESENT:
            JOSÉ A. CABRANES,
            GERARD E. LYNCH,
            RAYMOND J. LOHIER, JR.,
                         Circuit Judges.
_____________________________________

BEVERLY A. RIDDLE,

                  Plaintiff-Appellant,

                             v.                                             No. 13-1975-cv

CITIGROUP, CITIBANK NA, CITI, JOSEPH BONELLI, BETH MCCAHEY,
ALISON LEVY, MARCIE MINTZ, JEFF HOLBROOK, SARAH LASHEN, SHERRIE
BACHTLER, KAREN SEGAL, HELEN O'HEHIR, LISA COEN, STEVE RANDICH,
ED ZOBITZ, CHUCK PRINCE, PAT FINN, VIKRAM PANDIT, MEMBERS OF THE
CITIGROUP BOARD OF DIRECTORS, JANE DOE(S), JOHN DOE(S),

           Defendants-Appellees.
_____________________________________

FOR PLAINTIFF-APPELLANT:                             Beverly A. Riddle, pro se, New York, New
                                                     York.
FOR DEFENDANTS-APPELLEES:                                Ira G. Rosenstein and Melissa D. Hill,
                                                         Morgan, Lewis & Bockius LLP, New York,
                                                         NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Alvin K. Hellerstein, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the District Court’s judgment is AFFIRMED.

        Appellant Beverly Riddle, proceeding pro se, appeals from the District Court’s April 19, 2013
summary judgment dismissing her claim under the Family and Medical Leave Act (“FMLA”), 29
U.S.C. §§ 2601–54, against her former employer and various of its subsidiaries and employees. We
assume the parties’ familiarity with the underlying facts and the procedural history of the case, to
which we refer only as necessary to explain our decision to affirm.

        We review orders granting summary judgment de novo and focus on whether the district court
properly concluded that there was no genuine issue as to any material fact and that the moving party
was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292,
300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all inferences in favor of the
nonmovant; the inferences to be drawn from the underlying facts revealed in materials such as
affidavits, exhibits, interrogatory answers, and depositions must be viewed in the light most
favorable to the nonmoving party. See Nationwide Life Ins. Co. v. Bankers Leasing Assoc., 182 F.3d 157,
160 (2d Cir. 1999). Summary judgment is appropriate “[w]here the record taken as a whole could
not lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

         Having conducted an independent and de novo review of the record and relevant case law in
light of these principles, we affirm for substantially the same reasons articulated by the District
Court in its decision of April 17, 2013.

       We have considered all of the arguments raised by Riddle on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s April 19, 2013
judgment.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2